  rag= Az        iCeart* lc, fat": 4141      41•J
 4;t, j .--Avary        flArlubi        tif (KJ- q-11 --
                                                                WA: NO
                                                             RF.C * 0/FILED

     Form 1. Notice of Appeal to a COigtt-P A
           From a Judgment or OrderrAresladtri t
                                                  WO OF WI - e
           Court
         'United States District Court forthe $41 essafr_ril  -
                      District of W;SC6i Sin.
                     File Number                                                      .-
                                                       1
             Plaintiff           )      c 1\0.4 5co-t- f
              V.                 ) Notice of Appeal
                                 ) J. res-Hyt, J oel n kink, 5, tchlicin, c orAnnent
             Defendant           ) b. hops,/ 64, C-ea/ 0-0-C,           Ite.Atirici(Sorti
                                   5- ctivmmings) chr is hc.; I &Crib i•
        Notice-.is_hereby
                   is-hereby given that '[S there name all-
     parties taking the appeal)        , (plaintiffs) (defen-
     dants) in the above named r2.se,1] hereby appeal to the
     United States Court of Appeals for the Stliettlk Cir-
     cuit (from the final judgment) (from an order (describ-
     ing it)) entered in this action on the tit-fk • day of
     5-e..PirStr, 20_I q

                                         (s)    9-nithoi) -.aka&
                                               Attorney for (pro- cc
                                           [Address-
     (As amended Apr. 22, 1993, eff. Dec. 1, 1993; Mar. 27, 2003,
     elf. Dec. 1, 2003-)
        1 See Rule 3(.c) for permissible ways of identifying appellants. (attached)
        *See Circuit Rule 3(c)(1) for
         Docketing Statement (attached) 9)-(40U7 C
 oftri o f                                                 Itri< 0 f cmAti- artk
              rugs, .6 7/ow . 54yoV fi,t, or; &ob.( otePti1 /41 {orot
fo f it- w 4k my 01-h-crArNitj 1;1'1)15 /.01/4A-tiviv-W-17
                                                           Wolk-
                                                                                                       ..
    .•_. I :c.,4-1-tis, I                    clic                  iivc WS ./e-n          et        fa,            Iii
   +kit clerk •                          Lai or.                           a, frit) kaait totittertottoci_op         n to/
   no fict of Arpowt 1,04t.k, 43,7
                                                                0-1- fAlcs rn-°1 ,p5-.. emiout,
               fi'vt iqkilki 14 ;th‘- otket rAyi (1                  fi li A, ftc5 .
    colese            4 59
           o .. go, .6, A 0     , I sticmk c i_ &IA: et, row cr- 4 n
                                          ,,      i ,1             ,              •             iotv Sik,
                                ef    L9sc, fin; fc,c,/          mqf        rit,00.1 vi:i.      4     i5
   no+i
   In        OA rot 4 PICe j55 iv
                                          n, to `M'ficil in
  41 3 Pat' itiotAcRif;111;51crekmen4,14-clif°rrinttmkreria               VI 5'7' II,' a- rolaidRic,         319'1ark    1 ?
   c o n 0 f. rill Ini,cf eti-O- cit, 1.- X:riff et/ 1. 19
  ,.he1/41147 writ fu), nefiti, of ' Al f <4.1 tisic                                 - carbon copyof my
                                                                         h tr. II-i ifr i plig„ t-cx, no-11Q,
    PII A. 0 rettr forrn76kfc4 8- /31
                                                             -(1 4-hocf i rettiv-c4, am Ur_
    coburf.ci appta(5, on-Ci ilo 3/4 C.-c- of cov5t/ Or-c/n; n9 form i
F front tL. C ttliAlf o f I6N )‹..4:1                                                                                     0+
                                              4f          .-T 1)0(+ 42.06 s- 1 51'Iq? Lid; i k '0,. fcivi
     etrt,                  s 0f           I       „V/ kvick Ake; da._ /pat/ft/9                ,
                                                                                                        51-thancitl-
              't on 5- Xx- N, Adn
           -c.. - on 0- Al- if ) out*                            frAin5cr1rf infort110;ort, 5k-ccf
                                                        thrth.,- fecirriof /140110                                tide:. 0 A
    1:I ce 41;•adll, fni f                                                                                   4. ,
                                           lc tk,c5f 15
      4\0
       . .ne, t_k ten 'ion                                        for the. c 0
                                     - .0 n ecill I- 019
                                                               & in flui 5, . our,
                   cx v                                                        ,
   4tAile 5+
                                    r.161-:, at .-f, ht (-Ink rf 0 f
     ft-1° 56/1,a:                                                              o, f          i                        k
                                      som t                        ti 1- 4 pr0
                                                                                           5 d-kGra r ctICI 5
                      o
    for flit t 05fr - For ripe 0 I Alp\ cni
                                                                         - of
    rut,                                                                            0v415c1 w kick sit
                                       bt5 ;115 Of
   C f cfs, p                                            +k;5 GiSti; nofro m
                                         i &lieu•be,C(Mik.5( o f                                           ikc cotkr-}-
    o f 5 car                                                                                    incnf                     cr
                                             in thy ni vutil 61.57 af
     rn 0 rt-                                                                                       ,c) s o muri
                                                50-             coru to now•ui kti-ca m
     ot,:_                                                                                                            i qcf
                                                 ot 5         <Ai- 4-k cs Co Ltr-f5
     Lo ci eat :5                                                                                 ,f(14-(45 ofcgc-1.
                    ,                                                   . 6toaCcifiA5 Vesii-ca um+, AA 50
 i. I'M IA,-rk -'7          „t.:1-0                IR, telAr4 rtforkry.            +a erifecitlittl tiftt,._
Ji.7:9,4,5 6                  ,...At,      for + s. caSti, 5 0 ,
  4kkf itk contiw                                                        '1 6059 A,.5KID 10 Mt- ER'
                                  peuArGri5., AA        M50 9ilic 1:/ici, ;04)-ocksi.i5iOn
                                  och 4. billkf cakiir fifi-..cr :111‘0, .(4.r-c nat                                 .0 rt
     1-011121t; or,4=:-c,                                                                        -, orrhol.,efe1`1.
                                           r-f-o-f  AIN,    6,45'
   . Wh.: ; hettc, + 0 5 c: n titi tilt C ovvrr1 ,n.) otlIer nefify int;in, bPW
                                                                     r-e-5t4,14.2^ni A..i E. p olk:n tt , li ,VC     As4Mt
   nt oti --(A(ita); g n of c,rtoi0h , 4-i. pelf. 'il-
                                                            o .fi ic
                                                 •                           I.
          I •
                                                                                             if •
                                             •
                                                                                                                                     rn
                                                                                                                                       y-n
                                                                                                                                        rn                   o
                                                                                                                                     C../3                   cj
                                                                                                                                             0     -4-1           n .
                                                 4   5
                                                                                                                                 rl
                                                              WI/                                                               ,A  _                             cp      •
                                                                                                                                -- —a I " 444 • I--
                                                                                                                                                                              tr;
4 •
                                                                P   .
                                                                                                                                                   .•             I
                                                                                                    I       A
                                                                                                                rt. /   r                    41.7" • 11 bc-v
                                                                    '
                     ell/al -4-p icif   Xl           ....Frfrir'y                                                                 1.6
                                                                                                                               frt.
                                                                                                                  rut ty • Jo -64                             e       ›ryte
      (riff                       -boy t.•7                                                             *et V - I ft        ty---;                                     4141-,-
           742..winv dr' et bit e t •                               ly       fy     4   ipti)-Irer h'71 IrWir 0,1 IT net 731
                                                                                                           41AJ J/
 1:1 41)14tt er ePt;LI             1114 P
                                        : I krij                                        41     r                              4.fre
      d
      ras `emu"'            • I                                         11.frr          4al             .1111 t0V                              iV;          t t?
                                                                                               y -J01.-iso -5                                                Ly                -
          -v-b     rig-Tr ( tik r'er fo rivir.b/                                                    rit,frtertrill                                          1,14-4'12,
          Mg/       risiV r )11w er       01 .1 )--                                                                    irtv rut
                      LuLL...5                                                           . •
                _re( lien                            11
                                                      -0-fr ryiWt
                                      t • :Pry ICY' litit
      I 71/49- i tt_rmikrer 11/4-‘1
                                  4:7-1-re                    'f ./          yr -1)Y -..
               • etlf.4.7 tat v lat --f                  01
            -               _                                            e
                                                                                                                                             P t
          'ri vny       v    snl                     Daryl,
                                                                                                        Via*:   tt...triee.p•                 6, --rvisturi
                                                                                           O.C. I ?ui-lr, "tete                                               -Y
                                                                                    sit '_trtt1)/tt u Crt.                                              -
                                                                                                                                               ,

                                                                                                                                                                         r
                                                                             ,14/     (7.;P:1)ti PtIPyrPnfLbt
  hi -OF
                                                                                           rifrtivua nfoi-
Ed9                ?i•Serinnu-                                           ribfr -‘4-0')%ev r ,-Antir 7. td,
                           EEN BAY
hi) i/AJcij
(                       Va 543            neopost,       FIRST-CLASS MAIL

              co        25 SE' P1.9       09/25/2019
                                          US POSTAGE     $00.502
                        PM 3 L
                                                           ZIP 54301
                                                         041L11237467


               1032
                                /4 z                 v   1CrtAtt--
                       *IL** Ak611711014frp
              5-9307
                       Artacrt.A.k_i 44ta efid Ar-eticeivP,N
                        I ad) IA' • Justfie
                                        44.-“Leet
                                                7
